Name: 83/294/EEC: Commission Decision of 3 June 1983 establishing that the apparatus described as 'Lumonics - High Average Power CO2 Laser, model TEA-820' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: electronics and electrical engineering;  mechanical engineering;  natural and applied sciences;  tariff policy
 Date Published: 1983-06-15

 Avis juridique important|31983D029483/294/EEC: Commission Decision of 3 June 1983 establishing that the apparatus described as 'Lumonics - High Average Power CO2 Laser, model TEA-820' may not be imported free of Common Customs Tariff duties Official Journal L 157 , 15/06/1983 P. 0027 - 0027*****COMMISSION DECISION of 3 June 1983 establishing that the apparatus described as 'Lumonics - High Average Power CO2 Laser, model TEA-820' may not be imported free of Common Customs Tariff duties (83/294/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 508/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 24 November 1982, Italy has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Lumonics - High Average Power CO2 Laser, model TEA-820', ordered on 1 October 1979 and intended to be used for molecular dissociation tests requiring high energy and in particular for molecular beam spectroscopy tests, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 30 May 1983, within the framework of the Committee on Duty-Free Arrangements, to examine the matter; Whereas this examination showed that the apparatus in question is a laser; whereas its objective technical characteristics, such as the great stability, and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community; whereas this applies, in particular, to the apparatus 'TL3' manufactured by Edinburgh Instruments Ltd, Riccarton, Currie, UK-Edinburgh EH14 4AP to the apparatus 'EMG 100/200' manufactured by Lambda Physik, Hans-Boecklerstrasse 12, D-3400 Goettingen and to the apparatus manufactured on request by Laser Applications Ltd, Gothenburg Way, Sutton Fields Industrial Estate, UK-Hull HU8 0YE, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Lumonics-High Average Power CO2 Laser, model TEA-820', which is the subject of an application by Italy of 24 November 1982, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 June 1983. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.